DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species-I, SEQ ID Nos: 1, 5, and 9 (directed to E region of Zika virus) in the reply filed on February 9, 2021 is acknowledged.
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Drawings
	The drawings received on April 6, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-54 and 65-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Use of trademarks in a claim renders said claim indefinite because the trademark identifies the source of the product rather than the product itself.  For example, Coke® is sold under a tradename but its formula has evolved over the years. 
Claims 53, 54, 72, and 73 are indefinite for the following reasons.
A product is defined by its physical attributes. Recitation of an intended usage does not necessarily confer alteration to the physical attribute of the product itself.  Claims are drawn to a product, that is, a kit (or a set of primers and probe).  Therefore, its intended usage for use with a particular type of sample does not confer any physical alteration in the elements of the kit (or the set) as presently claimed.  
Therefore, claims 53, 54, 72, and 73 become indefinite in what additional differences are present when compared to their respective parent claims.
Claims 65-75 are indefinite because while they depend from a product (i.e., a set of primers and one or more detectable probe), the claims actively recite series of steps for their use.
In regard to such claims reciting a product and its method of use together, the Federal Circuit decided an issue of first impression in that Court - whether a patent claim that covers both an apparatus and method of use of that apparatus passes muster under 35 USC §112, para. 2 (indefiniteness). Defending its "1-click system," Amazon won a summary judgment ruling of invalidity, IPXL Holdings, LLC v. Amazon.com, Inc., 333 F. Supp. 2d 513 (E.D. Va. 2004), which the Federal Circuit affirmed in part, 2005 U.S. App. LEXIS 25120.
After upholding the district court's claim constructions and affirming the finding that all but one of the asserted claims were anticipated, the Federal Circuit next affirmed the summary judgment of invalidity (for indefiniteness) for the remaining asserted claim, which read:
25. The system of claim 2 [including an input means] wherein the predicted transaction information comprises both a transaction type and transaction parameters associated with that transaction type, and the user uses the input means to either change the predicted transaction information or accept the displayed transaction type and transaction parameters.

Claim 25 on its face is directed to a "system." However, it also recites use steps ("the user uses the input means to ...change the predicted transaction information ... ") This claim was found indefinite by the district court.
	Additionally, claims 66-71, 74, and 75 are also indefinite because it is unclear whether the recited elements (i.e., reagents) in the method steps (discussed above) are actually comprised by the “set” of the parent claim 64, or they are simply recited as an intended use and not part of the claimed set.
	For the purpose of prosecution, the former interpretation is assumed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 48, 53-57, 59, and 64-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claims recites a combination of nucleic acid sequences present in the form of a kit or a set, each of which is found in naturally occurring sequences.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
	The patent eligibility guidelines (herein, “PEG”) was updated in 2019 to include an additional two-prong analysis in the previous step-2A analysis.  The present rejection is based on the new revised guidelines and the rationale is as follows.
Step-1 Analysis:
	Step-1 analysis relates to whether the claim is drawn to a process, machine, manufacture, or a composition of matter (i.e., drawn to a statutory class of subject matter).  As the presently claimed invention is directed to a kit of reagents, and a set of compositions, this inquiry is satisfactorily met as being drawn to a composition of matter.
Step-2A, Prong-1 Analysis:
	Prong-1 of Step-2A analysis pertains to whether the claim recite an abstract idea, law of nature, or natural phenomenon (i.e,. judicial exception).  Presently, claims 
	Therefore, claimed invention recite judicial exception, requiring further Prong-2 analysis.
Step-2A, Prong-2 Analysis:
	Prong-2 of Step-2A analysis pertains to whether the claim recite additional elements that integrate into a practical application.
	Claim 48 is drawn to a kit comprising three oligonucleotides, each of which represents a fragment of Zika virus that exist in nature.  Since each of the oligonucleotides is a judicial exception, a collection of judicial exception does not in itself make it patent eligible because there is nothing recited in the kit which makes the collection applicable to a practical application.
In Ambry, the court held that a primer pair [i.e., collection of oligonucleotides] directed to an otherwise naturally existing gene, is not patent eligible:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).

Based on these precedence set forth, the claimed kit comprising a collection of polynucleotide primers and probe simply embraces fragments of naturally existing sequences present in Zika virus and even though could “synthetically” be manufactured, do not contain additional elements beyond the judicial exception and therefore are not integrated into a practical application.
Similarly, claims 53-59, while reciting additional reagents typically packaged in a kit for a nucleic acid based assay, do not add to the judicial exceptions themselves so as to integrate them into a practical application.
Analogously, claim 64 is drawn to a set of oligonucleotides comprising the above discussed judicial exception in the form of primers and probe, and therefore, fails to recite additional elements that integrate them into a practical application.
Claims 65-75 also fail for reasons set forth for claims 53-59.
It is noted herein that while claims 66-71 recite the presence of probes being labeled with a fluorescent and a quencher moiety, as discussed in the rejection under section 112, they interpreted in the context of intended usages in a method and have not been construed to be present in the claimed set.
Since the claims fail under prong-2 of Step-2A analysis, further analysis under Step-2B made.
Step-2B Analysis:
	Step-2B analysis pertains to whether the claimed recites additional elements that amount to an inventive concept (a.k.a., “significantly more”) than the recited judicial exception.
	For the invention pertaining to the kit, while additional elements are recited as being comprised by the kit, such as polymerase, additional primers and probes, buffers/reagents, it is submitted herein that they do not amount to significantly more than the recited judicial exception because packaging polymerase, buffers and substrates for performing nucleic acid based assay into a kit is routine and conventional, commonly employed in the nucleic acids diagnostics discipline.  Therefore, the additional elements are not deemed to place the presently claimed kit (as whole) into a patent eligible invention.
	For the invention pertaining to the set, the same rationale applies.
	For these reasons, the claims lack patent eligibility.
	Amending the claims to actively recite that the detectable probe comprises the limitation of claim 49 would overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 48-59 and 64-75 are rejected under 35 U.S.C. 103 as being unpatentable over Faye et al. (Journal of Clinical Virology, 2008, vol. 43, pages 96-101) in view of Babiel et al. (US 2014/0113279 A1, published April 2014) and Lanciotti et al. (Emerging Infectious Diseases, August 2008, vol. 14, no. 8, pages 1232-1239).
With regard to claims 48 and 64, Faye et al. disclose a method of detecting Zika virus in a sample (“we developed a one-step RT-PCR method to detect ZIKV”, Abstract), comprising:
performing an amplifying step comprising contacting the sample with a set of primers to produce an amplification product if a nucleic acid of Zika virus is present in the sample (“RNA was extracted from ZIKV isolates and flaviviruses stocks …”, page 97, 1st column; “RT-PCR was carried out using TITAN one-tube RT-PCR kit … RNA extracted from 50 l of ZIKV samples and eluted … Amplification was performed…”, page 98, section 2.4; “envelope protein coding regions of ZIKV isolates were sequenced … To design specific primers for ZIKV detection, sequences obtained for the ZIKV envelope protein coding region and sequences of other flaviviruses available in Genbank were aligned … Regions showing highest nd column to page 98, 1st column, 1st paragraph); and
performing a detection step comprising detecting the presence or absence of the amplification product, wherein the presence of the amplification product is indicative of the presence of Zika virus in the sample and wherein the absence of the amplification product is indicative of the absence of Zika virus in the sample (“one-step RT-PCR assay detected viral RNA from all 37 ZIKV strains …”, page 98, 2nd column; “no amplification was observed with any of the 31 isolates of 19 flaviviruses tested…”, page 100, 1st column, 1st paragraph).
With regard to claims 55, 56, 74, and 75, flaviviruses were tested in order to confirm the presence of RNA (page 100, 1st column, 1st paragraph), wherein the flaviviruses include dengue and west nile (Table 2; “31 isolates of 19 flaviviruses tested (Table 2), although they contained RNA, as confirmed by the amplification with mosquito-born consensus primer pairs VD8/EMF1).
Faye et al., however, detect their amplification product by gel-electrophoresis (“[a]mplicons were visualized on 2% ethidium bromide stained agarose gel”, section 2.4, page 98) and consequently do not disclose that a probe is employed, moreover, a 5’ nuclease amplification assay, widely known as TaqMan® PCR is employed.
i.e., FRET dye pair) (claims 59 and 68).
Faye et al. do not disclose the use of at least one modified nucleotide in the primers or probe (claim 58).
Faye et al. do not disclose that the acceptor moiety is a quencher (claims 50 and 69), such as BlackHole Quencher (claims 51 and 70), or that the fluorescent moiety is HEX (claims 52 and 71).
Faye et al. do not explicitly disclose that the sample being tested is from a biological sample (claims 53 and 72), such as blood, plasma, or urine (claims 54 and 73).
Faye et al., although uses a primer pair which targets the same envelope coding gene of Zika virus, do not disclose the primer pair of SEQ ID NO: 1 and 5, or the probe of SEQ ID NO: 9.
Feye et al. do not package their reagents employed in the disclosed method into a kit or as a single set of primers and probe.
 Babiel et al. disclose a well-known technique of real-time amplification and detection, wherein an oligonucleotide is labeled with a FRET dye pair (“detection of HCV nucleic acid, wherein said oligonucleotide probe comprises a HCV specific nucleic acid sequence, a detectable label, e.g., a fluorescent moiety, and optionally a quencher moiety,” section [0091]), wherein the quencher is BlackHole quencher (“Q 
Babiel et al. disclose that the primer comprises at least one modified nucleotide therein (“at least one primer is modified at the 5’ terminus with a polyN sequence”, section [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faye et al. and Babiel et al., thereby arriving at the invention as claimed for the following reasons.
Preliminarily, the motivation to combine the teachings of Faye et al. and Babiel et al., so as to arrive at a real-time PCR reaction for detecting Zika virus in a clinical sample, such as blood and plasma would have been prevalent before the effective filing date of the claimed invention as one of ordinary skill in the art would have been motivated to improve upon the PCR and gel run detection means employed by Faye et al. with a more sensitive and efficient real-time amplification/detection means, such as TaqMan® PCR. 
In fact, Babiel et al. explicitly state this motivation:

Therefore, there would have been a clear motivation to improve Faye et al.’s “conventional PCR techniques” of detecting Zika virus by combining a real-time PCR detection means, such as TaqMan®.
Having been motivated to combine these teachings, said ordinarily skilled artisan would have been motivated to derive at least a primer pair which are specific for Zika virus and a TaqMan® probe lying therebetween.
For development of these primers and probe, said one of ordinary skill in the art would have been naturally led to start with the teachings provided by Faye et al.
Faye et al. teach the process by which their Zika-specific primers were derived:
“The envelope protein coding regions of ZIKV isolates were sequenced following an amplification step with a nested RT-PCR protocol with outer primer pairs … To design specific primers of ZIKV detection, sequences obtained for the ZIKV envelope protein coding region and sequences of other flaviruses available in GenBank were aligned using Clustal X … Regions showing highest homology among ZIKV isolates and highest divergence with other flaviviruses were selected to design ZIKENVF and ZIKENVR primers for ZIKV genome detection” (page 97, 2nd column to page 98)

The primer pair employed by Fay et al., when compared against a known Zika virus sequence (GenBank Accession No. MK049248), shows the below identity:
MK049248    1628  GCTGGGGCAGACACCGGAACT  1648
                  |||||||||||||||||||||
Faye’s fwd  1     GCTGGDGCRGACACHGGRACT  21

MK049248    1974  CAGCTCAGATGGCGGTGGA  1992
                  |||| ||||||||||||||
Faye’s rev  20    CAGYCCARATGGCRGTRGA  2


Applicants’ forward and reverse primers anneal on the same gene which is about 500 base pairs away from those of Fay et al. shown below:
MK049248            1103  AACATGGCGGAGGTAAGATCC  1123
                          |||||||||||||||||||||
SEQ ID NO: 1 (fwd)  1     AACATGGCGGAGGTAAGATCC  21

MK049248            1208  GACACTCAATATGTCTGCAAAAGAACGTTA  1237
                          |||||||||||||||||||||||||| |||
SEQ ID NO: 5 (rev)  30    GACACTCAATATGTCTGCAAAAGAACATTA  1

	Given that Faye et al. already provided the ground work upon which to develop Zika-specific primers from the envelope coding region, said one of ordinary skill in the art would have been led to generate primers (and a probe lying therebetween) from other regions of the same envelope coding region, which are conserved among different Zika virus strains while being divergent from other non-Zika flaviviruses (the practice already taught by Faye et al.).
However, the generation of candidate primers and probe from a finite region of Zika virus’s envelope coding region via use of a commercially available software, and empirically determining the optimally performing set would have been a routine practice in the art of diagnostic primer/probe development.
Expounding, the prior art already taught a region known to be useful for specifically detecting Zika virus and arriving at a set of primers and probe from this 
Lanciotti et al. substantiates this rationale in that the artisans actually arrived at a set of primers derived from Zika virus’s envelope coding region, wherein the primers anneal to regions that overlap Applicants’ own primers (see below):
MK049248         1165  CCGCTGCCCAACACAAG  1181
                       |||||||||||||||||
Lanciotti (fwd)  1     CCGCTGCCCAACACAAG  17

MK049248         1218  ATGTCTGCAAAAGAACGTTAGTGG  1241
                       ||||||||||||||||||||||||
Lanciotti (rev)  24    ATGTCTGCAAAAGAACGTTAGTGG  1

MK049248            1186  AGCCTACCTTGACAAGCAATCAGACACTCAA  1216
                          |||||||||||||||||| ||||||||||||
Lanciottie (probe)  1     AGCCTACCTTGACAAGCAGTCAGACACTCAA  31

Applicants’ forward and reverse primers, and the probe homology is shown below:
MK049248            1103  AACATGGCGGAGGTAAGATCC  1123
                          |||||||||||||||||||||
SEQ ID NO: 1 (fwd)  1     AACATGGCGGAGGTAAGATCC  21

MK049248            1208  GACACTCAATATGTCTGCAAAAGAACGTTA  1237
                          |||||||||||||||||||||||||| |||
SEQ ID NO: 5 (rev)  30    GACACTCAATATGTCTGCAAAAGAACATTA  1

MK049248              1     TGCCCAACACAAGGTGAAGCCTACCTTGACAAGCA  35
                            |||||||||||||||||||||||||||||||||||
SEQ ID NO: 9 (probe)  1169  TGCCCAACACAAGGTGAAGCCTACCTTGACAAGCA  1203



    PNG
    media_image1.png
    229
    876
    media_image1.png
    Greyscale

	Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of TaqMan® real-time amplification to improve the conventional PCR detection means of Faye et al., wherein arriving at the instantly claimed set of primers and probe would have been reached from the finite set of such primers and probe derived by the practice discussed above.
	And packaging such primers, detectable probe and reagents necessary to perform the amplification reaction into a kit would have also been an obvious step to take for the well-known conventionality of commercially sold analytical kits which contains primers and probes which have already been pre-determined to produce accurate results along with additional reagents which have been pre-weighed and purified for efficiency.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 11, 2021
/YJK/